DETAILED ACTION
This Action is responsive to the Amendment filed on 07/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0122592), in view of Kuo (EP 3,621,109 A1), in view of Lim (US 2018/0047880). 

Regarding claim 17, Han (see, e.g., FIG. 4, FIG. 5) discloses an electronic device, comprising: 
two light emitting plates 41, 51 (e.g., 20a); 41, 52 (e.g., 20b) adjoining each other, wherein each of the two light emitting plates 41, 51 (e.g., 20a); 41, 52 (e.g., 20b) comprises a first substrate 41 (e.g., 20a), 41 (e.g., 20b) and light emitting elements 51, 52 disposed on the first substrate 41 (e.g., 20a), 41 (e.g., 20b) (Para 0055, Para 0061); and 
a filling element 70 disposed between the two light emitting plates 41, 51 (e.g., 20a); 41, 52 (e.g., 20b) (Para 0067, Para 0071).
Although Han shows substantial features of the claimed invention, Han fails to expressly teach a protection substrate.
Kuo (see, e.g., FIG. 9), on the other hand, discloses a protection substrate 102b, 312, 308, 306, 302, wherein the protection substrate 102b, 312, 308, 306, 302 comprises a second substrate 102b and a color conversion layer 302 disposed on the second substrate 102b for the purpose of providing light emitted from a light emitted unit to be converted to a wavelength of a particular range (having a particular color) (Para 0023, Para 0034, Para 0051, Para 0052, Para 0059, Para 0063). 
The combination of Han (see, e.g., FIG. 4, FIG. 5) / Kuo (see, e.g., FIG. 9) further teaches that the protection substrate 102b, 312, 308, 306, 302 (i.e., per the teaching of Kuo) disposed corresponding to the two light emitting plates 41, 51 (e.g., 20a); 41, 52 (e.g., 20b) (i.e., per the teaching of Han), the two light emitting plates 41, 51 (e.g., 20a); 41, 52 (e.g., 20b) (i.e., per the teaching of Han) emitting light towards the protection substrate 102b, 312, 308, 306, 302 (i.e., per the teaching of Kuo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the protection substrate of Kuo on the two light emitting plates of Han for the purpose of providing light emitted from a light emitted unit to be converted to a wavelength of a particular range (having a particular color) (Para 0034).
Regarding “the surface of the color conversion layer facing the light emitting plates comprises a concave surface,” it would have been an obvious matter of design choice to adjust the shape of the bottom surface of the color conversion layer to either concave or flat as taught by Lim (see, e.g., FIG. 7) who teaches a flat bottom surface for color conversion layer 151 and a concave bottom surface for color conversion layer 152b (Para 0052). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed concave bottom surface was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 20, Han (see, e.g., FIG. 4, FIG. 5) teaches an optical density of the filling element 70 is higher than or equal to 2 (Para 0069, Para 0070, Para 0071, Para 0075).
Examiner Note: The filling element in Han is of the same material as the filling element as disclosed by applicant (see, e.g., Para 0032 of the disclosure as originally filed), which would result in the claimed optical density property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2018/0190747).

Regarding claim 21, Son (see, e.g., FIG. 7, FIG. 14, FIG. 15) discloses an electronic device, comprising: 
two display panels e.g., 500-1, 500-2 adjoining each other (Para 0204); 
a filling element 107 disposed between the two display panels e.g., 500-1, 500-2 (Para 0151, Para 0152); and 
an encapsulation material 700 disposed between the filling element 107 and each of the two display panels e.g., 500-1, 500-2 (Para 0204, Para 0205).

Allowable Subject Matter
Claims 1-14 and 16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817